DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-27 in the reply filed on June 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements, including inorganic compounds, organometallic compounds, or coordination complexes”. It is unclear whether “inorganic compounds, organometallic compounds, or coordination complexes” are examples of metal and metalloid elements or if the metal and metalloid elements require “inorganic compounds, organometallic compounds, or coordination complexes”. The examiner has interpreted the limitation such that “inorganic compounds, organometallic compounds, or coordination complexes” are possible examples and not required by the claim.
Claim 1 recites “wherein the surface area of the matrix exceeds, by more than a factor of two, an area of an interior surface of an imaginary cylinder or parallelepiped of a minimum size to enclose the matrix”. The language is unclear and confusing and the examiner is unable to interpret exactly what is intended by the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SIEFERT (US 3,869,335).
Siefert teaches a method for forming a glass, ceramic or composite preform material comprising: forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements (col. 2 lines 55-58); and performing at least one of a thermal operation or a thermochemical operation on the coated matrix of glass to reduce said matrix of glass to a solid volume of material with dimensions representing at least one of a rod or a fiber (col. 2 lines 57-64).  
Regarding claim 2, Siefert teaches the matrix of glass consists of individual tubes or rods which are individually coated and later assembled into a single structure (col. 2 lines 33-48).  
Regarding claim 5, Siefert teaches the matrix of glass comprises a fused assembly of glass particles and the surfaces of the assembly of beads or particles are coated during the coating operation (col. 6 lines 2-5). 
Regarding claim 6, Siefert teaches performing at least one of a thermal operation or a thermochemical operation comprises a melt operation (col. 2 lines 57-64).  
Regarding claim 8, Siefert teaches forming a matrix of glass; and wherein the coating operation comprises coating the matrix of glass using a liquid solution coating operation (col. 5 lines 21-24).
Regarding claim 9, Siefert teaches forming a matrix of glass; and wherein the coating operation comprises coating the matrix of glass using a vapor- phase deposition process (col. 5 lines 18-20).  
Regarding claim 10, Siefert teaches the matrix of glass is coated with SiO2 particles or a porous SiO2 structure (col. 6 lines 2-5).  
Regarding claim 13, Siefert teaches after performing the coating operation to coat the matrix of glass, bundling the coated tubes into a bundled collection of tubes or rods prior to performing the thermochemical operation, and wherein the thermochemical operation comprises a thermochemical heat treatment operation to heat bundled collection of tubes or rods (Examples 2-6).  
Regarding claim 14, Siefert teaches the thermochemical heat treatment operation on the matrix of glass is performed using a furnace (example 2).  
Claim(s) 1, 3, 7, 8, 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGER JR (US 4,127,398).
Singer teaches a method for forming a glass, ceramic or composite preform material comprising: forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements (col. 5 lines 27-31, col. 10 lines 42-46); and performing at least one of a thermal operation or a thermochemical operation on the coated matrix of glass to reduce said matrix of glass to a solid volume of material with dimensions representing at least one of a rod or a fiber (col. 5 lines 37-40).  
Regarding claim 3, Singer teaches the matrix of glass comprises a fused assembly of tubes or rods and internal surfaces of the assembly of tubes or rods are coated during the coating operation (col. 10 lines 42-460).  
Regarding claim 7, It is inherent that a cutting operation to cut the rod/fiber into individual rod/fiber segments must be performed to have individual rod/fiber of a desired length. Singer teaches performing an assembly operation to form an assembly of the individual rod/fiber segments (col. 5 lines 27-30); performing a collapsing operation to collapse the assembly of the individual rod/fiber segments again to another rod/fiber shaped glass (col. 5 lines 37-65); and repeating the cutting, assembly and the collapsing operations as needed to homogenize the composition of the glass (col. 6 lines 25-64).  
Regarding claim 8, Singer teaches forming a matrix of glass; and wherein the coating operation comprises coating the matrix of glass using a liquid solution coating operation (col. 10 lines 42-46).  
Regarding claim 13, Singer teaches after performing the coating operation to coat the matrix of glass, bundling the coated tubes into a bundled collection of tubes or rods prior to performing the thermochemical operation, and wherein the thermochemical operation comprises a thermochemical heat treatment operation to heat bundled collection of tubes or rods col. 10 lines 23-47).  
Regarding claim 14, Singer teaches the thermochemical heat treatment operation on the matrix of glass is performed using a furnace (col. 5 line 37).  
Regarding claim 15, Singer teaches the thermochemical treatment operation on the matrix of glass is performed using a torch (col. 6 lines 48-50).  
Regarding claims 16 and 17, Singer teaches the repeated collapsing operation comprises repeatedly using a hydrogen-oxygen flame (col. 6 lines 48-50).  
Regarding claim 18, Singer teaches the repeated collapsing operation comprises repeatedly using a furnace (col. 5 line 37).  
Regarding claim 19, Singer teaches the solid volume of material forms a preform from which optical fiber is drawn (col. 5 lines 59-61).

Claim(s) 1- 4, 6, 8, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IVANOV et al. (US 2011/0061478).
Ivanov teaches a method for forming a glass, ceramic or composite preform material comprising: forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements (para. 0055); and performing at least one of a thermal operation or a thermochemical operation on the coated matrix of glass to reduce said matrix of glass to a solid volume of material with dimensions representing at least one of a rod or a fiber (para. 0055).  
Regarding claim 2, Ivanov teaches the matrix of glass consists of individual tubes or rods which are individually coated and later assembled into a single structure (para. 0055).  
Regarding claim 3, Ivanov teaches the matrix of glass comprises a fused assembly of tubes or rods and internal surfaces of the assembly of tubes or rods are coated during the coating operation (para. 0054).  
Regarding claim 4, Ivanov teaches the matrix of glass comprises a solid rod of ceramic or glass that has been etched to increase a surface area thereof and internal surfaces of the etched ceramic or glass is coated during the coating operation (para. 0056).  
Regarding claim 6, Ivanov teaches performing at least one of a thermal operation or a thermochemical operation comprises a collapse operation on an assembled collection of the coated tubes or rods (para. 0017).  
Regarding claim 8, Ivanov teaches forming a matrix of glass; and wherein the coating operation comprises coating the matrix of glass using a liquid solution coating operation (para. 0060).  
Regarding claim 19, Ivanov teaches the solid volume of material forms a preform from which optical fiber is drawn (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEFERT (US 3,869,335) in view of SEN et al. (WO 03/033423).
Siefert teaches a method for forming a glass, ceramic or composite preform material comprising: forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements (col. 2 lines 55-58); and performing at least one of a thermal operation or a thermochemical operation on the coated matrix of glass to reduce said matrix of glass to a solid volume of material with dimensions representing at least one of a rod or a fiber (col. 2 lines 57-64).
Sen teaches a method for forming a glass, ceramic or composite preform material having a metal. Sen teaches doping the glass with a solution of germanium, aluminum or phosphorus oxide (abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Siefert with the doping step of Sen because Sen teaches that doping with rare earth ions show great potential for use as active devices for photonic applications like optical amplifiers and fibre lasers (page 1 lines 10-14). 

 Claim(s) 20-24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEFERT (US 3,869,335) in view of SINGER JR (US 4,127,398).
Siefert teaches a method for forming a glass preform with a tailored composition, comprising: forming a plurality of high purity SiO2 glass tubes (col. 2 lines 33-35); coating the plurality of tubes with a porous SiO2 network to form coated SiO2 tubes (col. 2 lines 43-45); submerging the coated SiO2 tubes in one or more solutions to incorporate additional chemical species (col. 6 lines 2-5); densifying and purifying the coating of the SiO2 tubes using thermochemical treatments (col. 6 lines 6-8); collapsing a bundled or assembled collection of the coated SiO2 tubes using a thermal operation to form a collapsed solid optical preform having varied compositional domains (col. 6 lines 6-8); and pulling the collapsed solid optical preform into a cylinder (col. 2 lines 55-58).
Siefert is silent to pulling the optical preform to a diameter less than that of the collapsed solid optical preform.  
Singer teaches a method for forming a glass, ceramic or composite preform material comprising: forming a matrix of glass having surfaces coated with materials containing metal or metalloid elements (col. 5 lines 27-31, col. 10 lines 42-46); and performing at least one of a thermal operation or a thermochemical operation on the coated matrix of glass to reduce said matrix of glass to a solid volume of material with dimensions representing at least one of a rod or a fiber (col. 5 lines 37-40).
Singer teaches drawing the optical preform to a diameter less than that of the collapsed solid optical preform (col. 6 lines 25-33). It would have been obvious to one of ordinary skill in the art to modify the method of Siefert to draw the optical preform to a diameter less than that of the collapsed solid optical preform because Singer teaches that this allows for the production of micro-sized optical products (col. 1 lines 47-50).
Regarding claim 21, Singer teaches processing the collapsed solid optical preform by repeated operations involving drawing the collapsed solid optical preform into rods with a reduced diameter to form reduced diameter rods, cutting the reduced diameter rods into individual segments, assembling the individual segments into a stacked array, and collapsing the stacked array to a solid rod of glass; wherein the drawing, cutting, assembling and collapsing operations are repeated one or more times to decrease the lateral dimensions of compositional gradients within the collapsed solid optical  optical preform and to place the collapsed solid optical preform in its final shape (col. 5 line 25 – col. 6 line 56).
Regarding claim 22, Siefert teaches the matrix of glass consists of individual tubes or rods which are individually coated and later assembled into a single structure (col. 2 lines 33-48).  
Regarding claim 23, Singer teaches the matrix of glass comprises a fused assembly of tubes or rods and internal surfaces of the assembly of tubes or rods are coated during the coating operation (col. 10 lines 42-460).  
Regarding claim 24, Siefert teaches the matrix of glass is coated with SiO2 particles or a porous SiO2 structure (col. 6 lines 2-5).  
Regarding claim 26, Siefert teaches collapsing the bundled or assembled collection of coated SiO2 tubes using a thermal operation comprises using a furnace (example 2).  
Regarding claim 27, Singer teaches collapsing the bundled or assembled collection of coated SiO2 tubes using a thermal operation comprises using a glass lathe/hydrogen-oxygen torch (col. 6 lines 48-50).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEFERT (US 3,869,335) in view of SINGER JR (US 4,127,398) as applied to claim 20 above, and further in view of SEN et al. (WO 03/033423).
Siefert as modified by Singer teaches a method for forming a glass, ceramic or composite preform material.
Sen teaches a method for forming a glass, ceramic or composite preform material having a metal. Sen teaches doping the glass with a solution of germanium, aluminum or phosphorus oxide (abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Siefert with the doping step of Sen because Sen teaches that doping with rare earth ions show great potential for use as active devices for photonic applications like optical amplifiers and fibre lasers (page 1 lines 10-14).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741